Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2020

                                     No. 04-20-00243-CV

                 THE LAW OFFICE OF DENNIS HUNSBERGER PLLC,
                                  Appellant

                                              v.

                       PHYSICIAN LIFE CARE PLANNING, LLC,
                                     Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV04283
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER

       Appellant's brief was originally due September 10, 2020. Appellant was granted a first
extension to October 9, 2020. On October 9, 2020, appellant filed an unopposed motion for an
extension to November 16, 2020.

    Appellant's unopposed second Motion for Extension of Time to File Appellant's Brief is
GRANTED. Appellant is ORDERED to file its brief no later than November 16, 2020.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court